PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wallace, F., Morgan
Application No. 15/978,333
Filed: 14 May 2018
For: Strain Typing Assay and Method Without Need for Isolation in Pure Form and Subsequent Longitudinal Strain Tracking
:
:      SUA SPONTE WITHDRAWAL
:      OF HOLDING OF ABANDONMENT
:	
:
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On January 28, 2021, the Office issued a Notice of Non-Compliant Amendment stating the amendment to the drawings filed on September 25, 2020, was non-compliant because it failed to meet the requirements of 37 CFR 1.84 and 1.121. The Notice of Non-Compliant Amendment of January 28, 2021, gave applicant two months from the date of the notice to supply the correction. Extensions of this period were available under 37 CFR 1.136(a). On March 29, 2021, applicant submitted replacement drawings. On October 18, 2021, the Office issued a Notice of Abandonment.

The Office has taken a further review of the record and finds applicant submitted a reply to the Notice of Noncompliant Amendment on March 29, 2021, within the two-month response period set in the notice. As applicant filed a timely reply to the Notice of Non-Compliant Amendment mailed on January 28, 2021, the Office sua sponte withdraws holding of abandonment. The application is restored to pending status.1
 
This matter is being referred to Technology Center Art Unit 1634.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. 



All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 This decision is not a determination that the reply of March 29, 2021, is proper or complete. After returning the application to the Technology Center Art Unit, the examiner may, upon more detailed review, determine that the reply is lacking in some respect.